Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 5/14/2021.
Response to Amendment
2.	Claims 41 and 53 have been amended, and claim 61 newly added.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 41, 43-53, 55-61 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach providing voice based query and device or application identifiers for performance of actions by (the corresponding identified) remote devices and applications, and presentation of additional third party context based on the query context.

Regarding claim 41 Watanabe et al (9,443,527), the closest art of record, teaches A data processing system (figure 2) to provide content responsive to voice- based interactions, comprising: 
a memory to store (i) first device action data including a first plurality of device action-command pairs supported by a first plurality of remote electronic devices and defined by a provider of the first plurality of remote electronic devices, and (ii) second fig 1, 2, 3; abstract: system for controlling multiple devices, controls for the device are incorporated into a device control registry which catalogs device command controls; Individual ASR grammars are constructed for the devices; col 2 l. 33-55); 
a device action customization component to maintain a first mapping between a first identifier and the first device action data, and maintain a second mapping between a second identifier and the second device action data (abstract; col 2 l. 33-55; col 14 l. 27-53: identity of the new device, commands necessary to execute the relevant commands); 
a communications interface to receive, from a remote electronic device of the first plurality of remote electronic devices, an audio signal [and the first identifier], the audio signal obtained by the remote electronic device responsive to a voice-based query (fig 1, 2, 3; col 4 l. 26-49: multiple devices connected; col 6 l. 1-2; col 12 l. 16-24; col 13 l. 8-22 – voice based query; col 15 l. 5-6); 
the device action customization component to identify, responsive to receipt of the audio signal [and the first identifier], the first device action data using the first mapping between the [first] identifier and the first device action data (abstract; fig 1, 2, 3; col 4 l. 26-49: multiple devices connected; col 6 l. 1-2; col 12 l. 16-24; col 13 l. 8-22 – voice based query; col 14 l. 27-53; col 15 l. 5-6); 
a natural language processor component to identify, responsive to identifying the first device action data and using content associated with the audio signal, a device action-command pair of the first plurality of device action-command pairs in the first device action data (col 12 l. 45: NLU unit; col 12 l. 16-24 – NLU performs semantic interpretation to determine device, command, and desired action); 
the device action customization component to identify a context of the voice-based query based on the first device action data or the device-command pair (col 12 l. 11-20: determine the meaning; col 12 l. 45-56); 
a content selector component to select a component based on the context of the voice-based query (col 2 l. 11-14; col 12 l. 45-56; col 18 l. 59-65); and 
the communications interface to transmit the component and a device executable command associated with the device action-command pair to the remote electronic device, the device executable command to cause performance of a device action associated with the device action-command pair and the component for presentation by the remote electronic device (col 12 l. 26-34,  l. 45-56 – teaching an ASR and NLU system for controlling multiple electronic devices; determining user voice queries to obtain required information to perform intended action).

Watanabe does not explicitly teach

the device action customization component to identify, responsive to receipt of the audio signal and the first identifier, the first device action data using the first mapping between the first identifier and the first device action data; 
a natural language processor component to identify, responsive to identifying the first device action data and using content associated with the audio signal, a device action- command pair of the first plurality of device action-command pairs in the first device action data, the device action-command pair including a first device action and a first command; 
the device action customization component to identify, using the first device action associated with the device-action command pair, a predefined sequence of device actions 2 4823-8165-8601.1Atty Dkt: 098981-5689 associated with the voice-based query, the predefined sequence of device actions including one or more second device actions to be performed subsequent to the first device action, 
the device action customization component to identify a context of the voice-based query based on the one or more second device actions to be performed subsequent to the first device action;
a content selector component to select, based on the context of the voice-based query, a third-party content item for presentation by the remote electronic device; and 
the communications interface to transmit the third-party content item and the first command associated with the device action-command pair to the remote electronic first command to cause performance of the device action associated with the device action-command pair.

Bakish, another related reference, teaches:
a communications interface to receive, from a remote electronic device of the first plurality of remote electronic devices, an audio signal and the first identifier, the audio signal obtained by the remote electronic device responsive to a voice-based query; 
the device action customization component to identify, responsive to receipt of the audio signal and the first identifier, the first device action data
(abstract; [0024] In some embodiments, the IOT module of the end-user device sends to the cloud-based engine a dictionary-ID or dictionary identifier, which may be a string or number or code that is unique for each device, or device -type, or device -model, or device -manufacturer, or device -mode-of-operation; and the transmitted dictionary-ID code or identifier may be used by the remote cloud-based ASR system for limiting or selecting of filtering the vocabulary dictionary that is used by the cloud ASR, thereby tailoring the dictionary used for the particular device or device -type or device -model or device -mode; and thereby increasing the recognition rate and/or accuracy and/or speed…).

Jin, another closely related reference, teaches 
the device action customization component to identify a context of the voice-based query based on the first device action data or the device-command pair (abstract; col 2 l. 4-24 determine physical or emotional characteristics of user based on voice input); 
a content selector component to select, based on the context of the voice-based query, a third-party content item for presentation by the remote electronic device (col 2 l. 12-14: determined physical and emotional stats of a user may be used to select relevant audio or visual content for presentation to the user; col 5 l. 35-57: current physical and/or emotional condition of the user may facilitate the ability to provide highly targeted audio content, such as audio advertisements; col 12 l. 31-36 third party entities such as advertisers; col 12 l. 37-40, 53-64); and 
the communications interface to transmit the third-party content item and a device executable command associated with the device action-command pair to the remote electronic device, the device executable command to cause performance of a device action associated with the device action-command pair and the third-party content item for presentation by the remote electronic device (abstract: first voice data generated by user…determining content for presentation using first data tag and voice data; fig 1, 2, 4; col 1 l. 63-col 2 l. 3 – voice based commands; col 2 l. 4-24 relevant content based on state determined from voice input; col 5 l. 35-57; col 12 l. 37-64: audio advertisements may be presented)

	However the closest references of record do not teach or make obvious the limitations of the claim.



The additional independent claims are allowed for similar rationale and reasoning as claim 41 (where Claim 61 further recites first and second applications executing on a plurality of remote electronic devices, and first identifier mapping to first application action data).
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657